Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 29, 2017

                                    No. 04-17-00670-CV

                              Dessiree Shvonne MARSHALL,
                                         Appellant

                                              v.

                                     Bonnie MULLER,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-20521
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
        On November 28, 2017, we ordered appellant to provide written proof of payment for the
reporter’s record. On December 8, 2017, Appellant timely responded with proof of payment.
Three days later, on December 11, 2017, the complete reporter’s record was filed. Accordingly,
Appellant’s brief is due on January 10, 2018.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court